DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on March 5, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 12, 13, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (USP 7,915,773).
Referring to Figure 3, Takahashi teaches an internal pressure adjustment system comprising: a gas supply line (26) configured to supply incombustible gas to an internal space of a robot; an exhaust line (27) configured to exhaust gas from the internal space; and a gas-operated exhaust valve (38), the exhaust valve being configured to open the exhaust line in response to an increase in a gas supply pressure in the gas supply line (or a gas supply pressure in chamber 37 that exceeds a predetermined amount) and to close the exhaust line in response to a decrease in the gas supply pressure (or a gas supply pressure in chamber 37 that falls below a predetermined amount).  
With respect to claim 2, Takahashi teaches the gas supply line is configured to change the gas supply pressure from a normal pressure (via regulator 32) for operating the robot to a scavenging pressure (via regulator 33) which is higher than the normal pressure, and the exhaust valve (38) is configured to keep the exhaust line opened while the gas supply pressure is equal to or higher than the scavenging pressure, and to keep the exhaust line closed while the gas supply pressure is equal to or lower than the normal pressure.  
With respect to claim 3, Takahashi teaches the exhaust valve (38) is configured to be driven by the gas supply pressure (via valve 36).
With respect to claim 4, Takahashi teaches the exhaust valve (38) comprises: a valve member configured to move between a closed position at which the exhaust line is closed and an opened position at which the exhaust line is opened; and a pressurizing port (connected to valve 36) connected to the gas supply line (26) and configured to provide the valve member with an opening force from the closed position to the opened position in accordance with the gas supply pressure.
With respect to claim 5, Takahashi teaches the pressurizing port (the portion of valve 38 that is connected to valve 36) is configured to provide the valve member with a normal opening force corresponding to the normal pressure, and to provide an increased opening force corresponding to the scavenging pressure, the exhaust valve further comprises a repulsion member (inherent) configured to provide the valve member with a closing force from the opened position to the closed position, the closing force being greater than the normal opening force and lower than the increased opening force.  
With respect to claim 6, Takahashi teaches the gas supply line comprises: a first gas supply line (between 32 and 35) configured to supply incombustible gas at the normal pressure; a second gas supply line (between 32 and 35) figured to supply the incombustible gas at the scavenging pressure; and a connection line (26) connected to the internal space, the internal pressure adjustment system further comprises a switching valve (35) configured to switch between a first gas supply state in which the first gas supply line is connected to the connection line and a second gas supply state in which the second gas supply line is connected to the connection line, and the pressurizing port is connected to the connection line.  
With respect to claim 7, Takahashi teaches the gas supply line comprises: a first gas supply line (between 32 and 35) configured to supply incombustible gas at the normal pressure; and a second gas supply line (between 33 and 35) configured to supply the incombustible gas at the scavenging pressure, and the internal pressure adjustment system further comprises a switching valve (35) configured to switch between a first gas supply state in which the incombustible gas is supplied to the internal space by the first gas supply line and a second gas supply state in which the incombustible gas is supplied to the internal space by the second gas supply line.  
With respect to claim 14, Takahashi teaches an abnormality detecting unit (39) configured to detect a pressure abnormality in the internal space based on a gas flow rate in the exhaust line.  
With respect to claim 15, Takahashi teaches the abnormality detecting unit (40) detects the pressure abnormality in the internal space further based on an internal pressure of the exhaust line.  
With respect to claim 16, Takahashi teaches a robot.  

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/           Acting Supervisory Patent Examiner of Art Unit 3658